     Case 1:20-cv-10159 Document 1 Filed 01/27/20 Page 1 of 11



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS
                                EASTERN DISTRICT


                                                )
KELOURDE BARTHELEMY                             )
                                                )
                                                )
        Plaintiff,                              )   COMPLAINT
                                                )
v.                                              )
                                                )
THE MAY INSTITUTE, INC.                         )
                                                )
Defendant.                                      )
                                                )

                                     INTRODUCTION

        Kelourde Barthelemy (“Plaintiff” or “Ms. Barthelemy”) brings this action seeking

damages that are owed for violations of the Family Medical Leave Act of 1993 by the

May Institute (“Defendant”) pursuant to 29 U.S.C. §2601 et seq. and, inter alia,

infliction of emotional distress pursuant to Agis v. Howard Johnson Co., 355 N.E.2d 315,

318-19 (Sup. Jud. Ct. Mass., Suffolk 1976).



                                    JURISDICTION AND VENUE

        1. Jurisdiction is conferred upon this Court by 29 U.S.C. §2617(a)(2), which

             grants the Court subject matter jurisdiction; and 28 U.S.C. §1331, which

             grants the Court original jurisdiction over civil action arising under federal

             laws, and 28 U.S.C. §1367, which grants the Court supplemental jurisdiction

             over the state claims that are so related to the FMLA case that they are within


                                               1
Case 1:20-cv-10159 Document 1 Filed 01/27/20 Page 2 of 11



    the original jurisdiction that the state claims form part of the same case or

    controversy.

 2. Personal jurisdiction and venue are appropriate pursuant to 28 U.S.C. §1391

    because the Plaintiff resides in Suffolk County, Massachusetts; the Defendant,

    the May Institute, Inc., has its principal place of business and operation in

    Norfolk County, Massachusetts, and the unlawful conduct complained of

    occurred in this District.



                                       PARTIES

 3. Plaintiff, KELOURDE BARTHELEMY, is an adult resident of the

    Commonwealth of Massachusetts who resides at 706 Washington Street, Apt

    2, Dorchester, Massachusetts 02124.

 4. Defendant, MAY INSTITUTE, is the Plaintiff’s former employer, is a not for

    profit corporation, and on information and belief, has its principal place of

    business at 41 Pacella Park Drive, Randolph, MA 02368.



                       FACTUAL ALLEGATIONS

 5. Ms. Barthelemy worked at the May Institute from August 5, 2016 to February

    16, 2018.

 6. Ms. Barthelemy’s title at the May Institute was Program Specialist, where she

    worked full-time as a health aid for mentally challenged adult individuals.

 7. Ms. Barthelemy’s rate of pay was twelve dollars and fifty cents ($12.50) per

    hour.



                                      2
Case 1:20-cv-10159 Document 1 Filed 01/27/20 Page 3 of 11



 8. Ms. Barthelemy’s minor son, Kharvel Barthelmey (“Kharvel”), at all times

    material to this action, had and has a serious health condition, congenital heart

    disease. Kharvel was born with half of a heart and has had multiple cardiac

    surgeries since birth.

 9. The Defendant, it agents, servants and employees, (hereafter collectively

    referred to as Defendant) were aware of Kharvel’s condition. On multiple

    occasions Ms. Barthelemy spoke to her supervisor, the Director of the Day

    Program, about Kharvel’s serious health condition.

 10. On February 15, 2018, Ms. Barthelemy met with the Director of the Day

    Program and requested that her position be changed from a full-time set

    schedule to full-time relief staff in order to allow her flexibility to

    accommodate Kharvel’s on-going medical needs. This request constituted

    notice to the employer, pursuant to 29 CFR 825.303 and other regulations and

    laws, that Ms. Barthelemy needed intermittent leave and/or reduced leave

    schedule leave (hereafter both referred to as leave) under the Federal Family

    Medical Leave Act. 29. U.S.C. § 2612 (b) (1) and (2).

 11. On February 16, 2018, at 12:00 P.M., Ms. Barthelemy’s mother notified her

    by phone that Kharvel was experiencing serious medical complications arising

    from his heart condition. He had a fever, was vomiting, and was having

    trouble breathing. Ms. Barthelemy knew that she needed to take her child to

    the hospital immediately.

 12. At the time of Kharvel’s health crisis on February 16, 2018, Ms. Barthelemy’s

    mother was responsible for the care of Kharvel and one other child. Ms.



                                       3
Case 1:20-cv-10159 Document 1 Filed 01/27/20 Page 4 of 11



    Barthelemy’s mother lacked English language proficiency, which, combined

    with her responsibility for the care of another child that day, made it

    imperative that Ms. Barthelemy leave the workplace immediately so she could

    get to the hospital to manage her child’s condition and work directly with his

    medical providers. This was a medical emergency and Ms. Barthelemy’s

    ability to get to her son quickly was crucial and an exigency under the federal

    regulations and the law.

 13. Ms. Barthelemy immediately spoke with the Director of Day Services to

    explain her urgent need to leave the workplace to attend to Kharvel’s health

    crisis. The Director told her to wait until they found someone else to cover for

    her. After waiting twenty minutes, Ms. Barthelemy told the Director that she

    could no longer wait as her child could die. The Director told Ms. Barthelemy

    that she could not go because they had not found anyone to replace her and

    that Ms. Barthelemy should tell her mother to call 911 if it was an emergency.

    The Director told her that she could leave at 3:30 P.M. when everyone leaves.

    Ms. Barthelemy explained the situation further. The Director threw Ms.

    Barthelemy’s handbag at her and angrily told her she could leave.

 14. While at the hospital with her son, Ms. Barthelemy received a call from the

    Human Resources Department of the May Institute informing her that she was

    suspended until further notice and that she should not return to work until the

    employer called her. Ms. Barthelemy later received the written suspension

    letter dated February 16, 2018, attached her as Exhibit A.




                                      4
  Case 1:20-cv-10159 Document 1 Filed 01/27/20 Page 5 of 11



    15. On the next work day, February 20, 2018, Ms. Barthelemy delivered a written

       letter from the hospital dated February 16, 2018 to the employer, which stated

       that “Kharvel is a 7- year old male with complex medical history and

       diagnoses which include, but are not limited to, congenital heart disease… we

       are hopeful that you will take into consideration a mother’s responsibilities as

       a caregiver and guardianship to ensure the patient’s medical needs are

       appropriately met…” A copy of this letter is attached here as Exhibit B.

    16. Ms. Barthelemy was subsequently discharged on February 22, 2018 following

       a discharge meeting.



COUNT ONE: INTERFERENCE IN VIOLATION OF THE FAMILY MEDICAL

                        LEAVE ACT- INTERFERENCE

    17. Plaintiff incorporates and re-alleges the allegations set forth in Paragraphs 1

       through 16.

    18. Defendant employs 50 or more employees.

    19. Ms. Barthelemy worked more than 1250 hours in the fifty-two (52) weeks

       prior to her termination.

    20. Defendant’s acts and omissions described above constituted unlawful

       interference with Plaintiff’s FMLA rights.



COUNT TWO: RETALIATON IN VIOLATION OF THE FAMILY MEDICAL

                        LEAVE ACT – RETALIATION




                                          5
  Case 1:20-cv-10159 Document 1 Filed 01/27/20 Page 6 of 11



   21. Plaintiff incorporated and re-alleges the allegations set forth in Paragraphs 1-

      20.

   22. Defendant’s acts and omissions described above constituted retaliation against

      Plaintiff for attempting to exercise her FMLA rights.

COUNT THREE: INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

   23. Plaintiff incorporated and re-alleges the allegations set forth in Paragraphs 1-

      22.

   24. Defendant knew or should have known that emotional distress would have

      been a likely result of their conduct towards the Plaintiff.

   25. The Defendant’s conduct was ‘extreme and outrageous.’ That the FMLA

      forbids such behavior is an indication that society has designated this as

      something “utterly intolerable” under the Howard Johnson standard.

   26. The Defendant made the Plaintiff wait before she could go, while she was

      wondering if her child would die on his way to the Emergency Room without

      her.

   27. Plaintiff was so distressed after being fired that she was afraid to look for

      another job out of fear of being fired again. She waited eight months to look

      for work and experienced stress, insomnia, and nightmares.

   28. The Plaintiff’s distress was severe and ongoing. She was tightly wound and

      crying all of the time. She had trouble focusing on conversations and was

      consumed with anxiety. The Plaintiff had been the primary breadwinner of the

      family and the loss of stability was devastating, such that “no reasonable

      person could be expected to endure it.”



                                         6
Case 1:20-cv-10159 Document 1 Filed 01/27/20 Page 7 of 11




          COUNT FOUR: NEGLIGENT INFLICTION OF EMOTIONAL

                                       DISTRESS

 29. Plaintiff incorporated and re-alleges the allegations set forth in Paragraphs 1-

    28.

 30. The Defendant acted negligently in preventing the Plaintiff from leaving right

    away to go to her son in the hospital and in the other acts and omissions

    described above.

 31. The Plaintiff suffered emotional distress as she worried for her son’s life

    during that time, and residual emotional distress as she worried about

    supporting her family after losing her job.

 32. The Plaintiff suffered anxiety, stress, insomnia, nightmares, financial strain,

    and a general lack of stability in her life after this incident. She was consumed

    with worry and afraid of finding another job, only to be fired again if her son

    had another medical emergency.

 33. A reasonable person would have suffered emotional distress in these

    circumstances.

 34. As a result of the Defendant’s interference with Plaintiff’s FMLA rights,

    Defendant’s retaliation against Plaintiff for attempting to exercise her FMLA

    rights, and the fact that Defendant inflicted emotional distress upon Plaintiff

    as a result, Plaintiff has incurred harm and loss in an outstanding amount of

    back pay, along with liquidated damages, and costs of litigation.




                                       7
Case 1:20-cv-10159 Document 1 Filed 01/27/20 Page 8 of 11




                               JURY DEMAND



 35. Plaintiff requests a trial by jury on her claims.




                           PRAYER FOR RELIEF



 WHEREFORE, Plaintiff respectfully requests that this Honorable Court

 a. Award Plaintiff damages with interest at the statutory rate;

 b. Award her money damages pursuant to 26 U.S.C. §2617, amounting to twice
    the back wages owed to her as a result of the termination by the Defendant; in
    addition to the value of her lost employment benefits and any other lost
    compensation (plus interest on the total);


 c. Award the Plaintiff damages including, but not limited to: compensatory
    damages, damages for emotional distress, damages for humiliation,
    consequential damages, back pay, front pay, lost employment benefits, lost
    opportunity;

 d. Grant her such additional or alternative relief as it may deem just, proper, and
    equitable.

                                                            Respectfully Submitted,
                                                              Kelourde Barthelemy
                                                                    By her attorney

                                                          //s// Constance A. Browne
                                                            ____________________

                                                                 Constance Browne
                                                               Supervising Attorney
                                                                    BBO # 061330

                                        8
Case 1:20-cv-10159 Document 1 Filed 01/27/20 Page 9 of 11



                                       Boston University Civil Litigation
                                                     & Justice Program
                                                       197 Friend Street
                                                     Boston, MA 02114
                                                          617-603-1522
                                                     cbrowne@gbls.org

                                                               With her
                                                     Elayna Bartolomeo
                                                  Rule 3:03 Law Student




                               9
Case 1:20-cv-10159 Document 1 Filed 01/27/20 Page 10 of 11
                                                         EXHIBIT A
Case 1:20-cv-10159 Document 1 Filed 01/27/20 Page 11 of 11
                                                       EXHIBIT B
